NOT FOR PUBLICATION WITHOUT THE
                      APPROVAL OF THE APPELLATE DIVISION
     This opinion shall not "constitute precedent or be binding upon any court."
      Although it is posted on the internet, this opinion is binding only on the
        parties in the case and its use in other cases is limited. R. 1:36-3.




                                       SUPERIOR COURT OF NEW JERSEY
                                       APPELLATE DIVISION
                                       DOCKET NO. A-4811-15T1

GOSHEN MORTGAGE, LLC,

        Plaintiff-Respondent,

v.

DANIEL WILLIAMS,

        Defendant-Appellant,

and

ROSA WILLIAMS, NEW CENTURY
FINANCIAL SERVICES, CHILTON
MEMORIAL HOSPITAL and
MIDLAND FUNDING, LLC,

     Defendants.
_________________________________

              Submitted July 5, 2017 – Decided October 23, 2017

              Before Judges Nugent and Accurso.

              On appeal from Superior Court of New Jersey,
              Chancery Division, Passaic County, Docket
              No. F-031723-14.

              Daniel Williams, appellant pro se.

              Friedman Vartolo, LLP, attorneys for
              respondent (Adam J. Friedman, on the brief).
PER CURIAM

    Defendant Daniel Williams appeals from a final judgment of

foreclosure contending plaintiff Goshen Mortgage, LLC failed to

establish its predecessor in this action, Bayview Loan

Servicing, LLC, possessed the note and mortgage when it filed

its foreclosure complaint.     Because the record reveals

plaintiff's predecessor established its standing by actual

possession of the note and mortgage and a duly recorded

assignment of mortgage pre-dating its complaint, we affirm.

    Defendant borrowed $345,100 from Nationwide Equities

Corporation in March 2008, executing a thirty-year note and a

non-purchase money mortgage on his home.     The loan went into

default eight months later after defendant and his wife suffered

serious health issues.     As reflected in the 2014 foreclosure

complaint and in counsel for Bayview's certification of diligent

inquiry pursuant to R. 4:64-1(a)(2), the note and mortgage were

assigned first to Bank of America, N.A., then to the Secretary

of Housing and Urban Development and then to the original

plaintiff, Bayview.   While the matter was pending in the

Chancery court, Bayview transferred physical possession of the

note and mortgage to Goshen and recorded an assignment of

mortgage documenting the transfer.    The Chancery judge amended

the caption accordingly.

                                  2                         A-4811-15T1
    Following discovery, Goshen moved for summary judgment.

Defendant opposed, arguing that certain signatures on the

assignments of mortgage were forged.   He submitted two almost

identical reports from a purported handwriting expert, each

concluding, without explanation, that the signatures were

forged.

    After hearing oral argument, Judge McVeigh entered summary

judgment for plaintiff, addressing and rejecting each of

defendant's arguments in opposition to the motion in a

comprehensive written opinion.   After a detailed review of the

documents in the record, she found Goshen established its own

and its predecessor Bayview's standing by virtue of a

certification by its servicer's employee made on personal

knowledge in accordance with R. 1:6-6.   See Wells Fargo Bank,

N.A. v. Ford, 418 N.J. Super. 592, 597-600 (App. Div. 2011).

    Based on a review of Goshen's records, the employee was

able to attest to Bayview's acquisition of the original note and

mortgage six months before the filing of the complaint and its

transfer of those original documents to Goshen during the

pendency of the litigation, which continued to hold them at the

time of the motion.   As actual holders of the mortgage,

plaintiff and its predecessor easily established standing to



                                 3                          A-4811-15T1
pursue its foreclosure.    See Bank of N.Y. v. Raftogianis, 418

N.J. Super. 323, 330-31 (Ch. Div. 2010).

    Judge McVeigh was also satisfied that Goshen established it

and its predecessor's standing through the chain of recorded

assignments.   Because Bayview had a recorded assignment of

mortgage predating the complaint, it had standing to initiate

the foreclosure.    See Deutsche Bank Trust Co. Americas v.

Angeles, 428 N.J. Super. 315, 318 (App. Div. 2012).    Goshen's

physical possession of the note and a recorded assignment of

mortgage likewise provided it standing to pursue the complaint

to judgment.   See Ibid.   Judge McVeigh rejected the proffered

expert reports as net opinions and questioned whether even a

forgery in the recorded assignments would affect plaintiff's

standing in light of its possession of the original note and

mortgage.

    Defendant appeals, reprising the standing arguments he made

to the trial court.   Having considered defendant's arguments and

reviewed the record on the motion, we affirm, substantially for

the reasons expressed by Judge McVeigh in her opinion of

December 4, 2015.   Because we agree defendant presented no

competent proof of forgery, we need not consider whether summary

judgment could have been entered had defendant raised a genuine



                                 4                            A-4811-15T1
issue as to the authenticity of the signatures on the

assignments.

    Affirmed.




                               5                        A-4811-15T1